United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-1751
                                ___________

Marvel Jones,                          *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Department of Correctional Services;   * District of Nebraska.
Harold Clarke; Frank Hopkins; Mike     *
Kenney; Michelle Rose; Mario Peart; *         [UNPUBLISHED]
Lawrence Higgins; Scott Marshall;      *
Jeff Bauer; Unknown Balderson,         *
Corporal; Unknown Edison, Corporal; *
Unknown Connelly, Sergeant;            *
Unknown Howard, Sergeant; Unknown *
Paul, Sergeant; Unknown Stoner,        *
Lieutenant; Unknown Naylor,            *
Lieutenant; Unnamed/Unidentified       *
Correctional Staff Members, of the     *
Nebraska State Penitentiary,           *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: June 30, 2008
                             Filed: August 14, 2008
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
        Marvel Jones appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action. After careful de novo review, see Stalley ex rel. U.S. v. Catholic Health
Initiative, 509 F.3d 517, 521 (8th Cir. 2007); Mattes v. ABC Plastics, Inc., 323 F.3d
695, 697-98 (8th Cir. 2003), we conclude that the dismissal was proper.

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Joseph Bataillon, Chief Judge, United States District Court for
the District of Nebraska.
                                         -2-